Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered August 17, 1995, convicting him of rape in the first degree (two counts), burglary in the first degree, burglary in the second degree, attempted rape in the first degree, menacing in the second degree (three counts), petit larceny, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly limited the defendant’s cross-examination of the victim concerning her psychiatric history since there was no offer of proof that the victim had such a history, or that such evidence would bear upon her credibility or otherwise be relevant (see, People v Beckett, 186 AD2d 209; compare, People v Knowell, 127 AD2d 794).
We reject the defendant’s contention that his sentence was harsh or excessive. Imposition of the maximum sentence was *495appropriate in light of the circumstances of the case, and the defendant’s prior violent criminal history. Moreover, since the crimes of which the defendant was convicted occurred on two separate occasions, consecutive sentences were warranted (see, Penal Law § 70.25 [2]; People v Sanchez, 131 AD2d 606, 609). Ritter, J. P., Thompson, Pizzuto and McGinity, JJ., concur.